 LORENZ & SONS, INC.471Lorenz&Sons, Inc.andMichael S. Pullo. Case3--CA-5668April 21, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn November 22, 1974, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.'-The Administrative Law Judge made findings,which are unchallenged by Respondent, that on May13, 1974, during the course of the meeting betweenRespondent's president and treasurer and the five em-ployees illegallydischargedconcerningcontractproposals drafted by them, Walter Lorenz questionedeach employee present individually as to whether hewas a party to the proposal and stated that he (Lorenz)did not want a union and would sell his trucks beforehe would have one. Later, Dorothy Lorenz, Respon-dent's treasurer, accused one or two of the employeesof starting the concerted activity and warned all ofthem not to try to collect unemployment pay or to giveRespondent as a reference, for none would be forth-coming. None of these actions was specifically allegedin the complaint as constituting an independent viola-tion of Section 8(a)(1), and the Administrative LawJudge, apparently because of this, failed to find them tobe violations of the Act. The General Counsel has filedexceptions which, for the reasons hereafter stated, wefind meritorious.It cannot be gainsaid that the above interrogationsand threats are violative of the Act on their face, andespecially in the context of the underlying violations ofSection 8(a)(3) in which they occurred. While it is truethat neither the original complaint nor the amendmentsiWe find no merit in General Counsel's exceptions to the AdministrativeLaw Judge's findings and conclusion that Respondent did not constructivelydischarge Pullo, Kuropatwa, and Mullar on May 29, 1974, in violation ofSec 8(a)(3) and (1) of the Act, as alleged in the complaint. In the absenceof exceptions, we adoptpro formathe Administrative Law Judge's findingthat Respondent's discharges of Mullar, Pullo, Miller, Kuropatwa, and Ben-gert on May 13, 1974, were in violation of Sec 8(a)(3) and (1) of the Act.thereto referred specifically to these actions as separateviolations,it is also true that the Administrative LawJudge's factual findings concerning both the interroga-tions and threats were related to the general subjectmatter of the complaint and charge,the facts were fullylitigated,and the Respondent did not object to tes-timony concerning them.Rochester Cadet Cleaners,Inc.,205 NLRB773 (1973).We therefore find theseactions to be violative of Section 8(a)(1) of the Act andshall amend the recommended Order and notice ac-cordingly.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent, Lorenz & Sons, Inc.,Lancaster, New York, its officers, agents, successors,and assigns, shall take the action set forth in the Ad-ministrativeLaw Judge's recommended Order, asherein modified:1. Insert the following as subparagraphs 1(b) and (c)and reletter subparagraph 1(b) as 1(d):"(b) Coercively interrogating its employees concern-ing their union and/or protected concerted activities.""(c)Threatening its employees with reprisals be-cause they engaged in union and/or protected con-certed activities."2. Substitute the attached notice for that of the Ad-ministrative Law Judge.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL-LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union and/or protectedconcerted activities.W WILL NOT threaten our employees with repris-als because they engaged in union and/or pro-tected concerted activities.WE WILL NOT discharge employees or otherwisediscriminate against them because of their unionor other concerted activities.Gerald Mullar, Michael Pullo, Richard Miller,StanleyKuropatwa, and Dennis Bengert weremade whole by us for the loss of wages they suf-fered in May 1974,because of their discriminatorydischarges, and they were all, with the exceptionof Bengert, who declined our offer, reinstated totheir former jobs.217 NLRB No. 79 472DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor, Relations Act, as amended, except to theextent that such rights may be affected by anagreement requiring membership in a labor organ-ization as a condition of employment as author-ized in Section8(a)(3) of the Act.All our employees are free to join or not to joinLorenz & Sons Independent Union or any other labororganization.LORENZ & SONS, INCDECISIONSTATEMENT OF THE CASEGEORGE J. BoTT,AdministrativeLaw Judge: The hearingin thismatter, withall parties represented,was held at Buf-falo,New York,on September4 and 5, 1974,based on acharge ofunfair labor practicesfiled byMichael S.Pullo onMay 13, 1974,against Lorenz&Sons, Inc., herein calledRespondentor Company,and a complaintissued by the Gen-eral Counsel of the National LaborRelations Board on June28, 1974,alleging that Respondent had engaged in unfairlabor practiceswithinthe meaningof Section 8(a)(1) and (3)of the National LaborRelationsAct, as amended,hereincalled theAct. Subsequent to thehearing,General Counseland Respondentfiled briefs which havebeen considered:Uponthe entirerecord inthe caseand from myobserva-tionof thewitnesses,Imake thefollowing:'FINDINGS OF FACTIJURISDICTION OF THE BOARDRespondent has a place of business in Lancaster, NewYork,where it is engaged primarily as a paving contractor.During the year prior to the issuance of the complaint, Re-spondent received gross revenues in excess of $500,000 ofwhich amount in excess of_$50,000 was derived from per-forming paving and related operationsin New YorkState fora retail chain enterprise which has annual sales in excess of$500,000,and which annually purchases goods and materialsof a value in excessof $50,000 directlyfrom points outsidethe Stateof New York.Respondent is an employer engaged in commerce withinthe meaningof the Act.IITHE LABOR ORGANIZATION INVOLVEDLorenz &SonsIndependent Union is admittedly a labororganizationwithin themeaning ofthe Act.- i General Counsel's unopposed motion to correct the transcript is herebygranted.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Discrimination in Violationof Section 8(a)(3) of the Act1.The factsa.The May 13 dischargesBecause of the nature of its business,Respondent employsfewer workers in the winter months than it does at othertimes. In lateApril 1974,Respondent employed six construc-tion workers?Around the middleof April,employees Pullo, Kuropatwa,Miller,Mullar, and Hughes met to discuss their wages andworking conditions and decided to form an independentunion and attempt to secure improved conditions throughbargaining with Respondent.Pullo agreed to draft contractproposals, and at a second meeting at the endof April, thegroup,which now included Bengert,approved and signed theproposals that Pullo had drafted and agreed to submit themto Respondent.On-Monday morning, May 13, the employees who hadsigned the contract proposals presented them to Respon-dent's president,Walter Lorenz. Lorenz asked each employeeseparately if he was a party to the proposals. James George,a newly hired employee who had joined the group but whohad not signed the proposals,replied that he had just learnedabout it and that it sounded good to him. Lorenz told himthat if he wanted to work,Respondent would find somethingfor him to do. Mrs. Lorenz, Respondent's treasurer and book-keeper, was also present at the meeting,and she and herhusband,after reviewing the employees'written proposals,rejected them.Mr. Lorenz then handed the written proposalsback to Pullo, stating that he did not want a union and thathe would sell his trucks before he would have one. Mr. Lor-enz then told the employees they were fired and ordered"everybody out," of his office,instructing them to return inan hour for their paychecks.Mrs. Lorenz, who had left the officeat somepoint, re-turned and advised the employees that their checks would beready in an hour. She accused Pullo of starting the unionactivity and told him and the others not'to try to collectunemploymentpay orto' give Respondent as a reference, fornone would be forthcoming. The employees returned in an.hour and were paid off.'2Micheal Pullo, Gerald Mullar, Stanley Kuropatwa,Dennis Bengert,Richard Miller,and Paul Hughes.It also employed shop mechanic LloydKnowles, who does not figure in this case Hughes quit before the importantevents in the case took place.3My findings about what occurred during the May 13 meeting are basedon the credited testimony of Pullo and Kuropatwa. Mr Lorenz'testimonyis substantially consistent with much of the employees'in regard to hisquestioning of them about their involvement in the activity and his offer ofcontinued employment to George.Where it differs,Ifind it unreliablebecause Lorenz was sometimes vague and uncertain,appearing at times astrying to read an innocent meaning into his conduct after the event Thereis no doubt in my mind that regardless of what particular words were used,Lorenz made it clear to the employees that their employment,with theexception of George's was ended Mrs. Lorenz also attempted to read intoher husband's remarks an offer of continued employment to all those presentunder the same economic terms that existed However,she was not presentat all times,she had poor recall about certain remarks attributed to herhusband, and she did not deny certain statements attributed to her indicat-ing intense resentment of the employees'union and concerted activities I LORENZ & SONS, INC.b.Offers ofreinstatementPullo,Mullar, Kuropatwa,Bengert,and Miller were of-fered reemployment on May 14 and, with the exception ofBengert,4returned to work on May 15, and it is agreed thatall of them were paid for the time they lost on May 13 and14.5c.Delayed acceptanceof the offersof reinstatementWhen Pullo, Kuropatwa, Mullar, and Miller returned towork on May 15, they met with the Lorenzes and their attor-ney, whois also anofficer of the Company, and there was abrief discussion of the proposals which the men had presentedon May 13. The men were advised that they were employeesof the Company and would be employedas longas there waswork for them and that counterproposals would be ready forthem by May 20, but the four decided not to work the restof the week but to return on May 20. This was acceptable toRespondent, and themen agreedthat they need not be paidforWednesday, May 15, through Friday, May 17. On Mon-day,May 20. the four returned to work and were presentedwith counterproposals. Pullo, who has apparently been actingas a spokesmanfor the others, commented that the counter-proposals would be studied, but that, in the meantime, theywere ready to return to work.d.Job assignments and the constructive discharge issueThe complaint alleged that on their return to work on May20',Pullo,Kuropatwa, and Mullar were assigned to morearduous and less agreeable tasks and were constructively dis-charged on May 29 6 A considerable amount of testimonywas taken in regard to the three employees' work assignmentsbefore and after May 20 and particularly in the period be-tween May 20 and May 29.Although Walter Lorenz testified that Respondent hiresonly laborers and has no classification of "truckdrivers," it isclear from the record that he was again engaging in semanticsand avoiding the real issue; namely, whether the men wereassigned tasks on May 20 and thereafter substantially differ-ent than those they had previously performed. Realisticallyviewed, Pullo, Mullar, and Kuropatwa were "truckdrivers"who also were on occasion assigned to do ordinary labor orto operate other equipment. Pullo, for example, testified cred-ibly and without any real contradiction that his principal jobwas that of a truckdriver and that when there was truckdriv-ing to do, he, Kuropatwa and Mullar did it. Kuropatwa andMullar were hired as laborers, but were later promoted todriving trucks. Kuropatwa testified credibly that normally hedrives 95 percent of the time, and Mullar credibly stated thatfind nothing in her testimony to shake my confidence in the account givenby the employees4 Bengert apparently obtained employment somewhere else, and no claimismade for him in this case.5Mrs. Lorenz telephoned the dischargees on May 14 and told, them toreturn to work "the way it was before," because a "mistake" had been made,according to Pullo. Mrs. Lorenz testifies that the action was taken on theadvice of counsel.6 There is no contention that Miller's assignments changed after his returnto work on May 20473he and three or four other persons were truckdrivers"primarily."As indicated, the three had performed tasks other thandriving in the past. Pullo conceded that during his 4 years ofemployment he had done labor work at times, such as spread-ing blacktop and stone, moving concrete, and helping themechanics. In addition, he had operated a tractor and high-lift.When he was reemployed in April 1974, after the winterlayoff and before the union activity started, he cleaned up theCompany's yard and loaded the material on a truck. Kuro-patwa readily admitted that he had done labor work in thepast and had also operated the roller and bulldozer. Mullarhad also done a number of other jobs, including laboring,spreading blacktop, and working with wood.During the period in question, Respondent was working ona large construction job called the Buffalo Drive-In, whichhad been contracted in 1973 and was the first job of thatnaturehandled by it. The only other job of any significancegoingat the time was work at a Burger King restaurant,which was under construction. When Pullo, Kuropatwa,Mullar, and Miller returned to work on May 20, they wereall assignedlaboring work at the drive-in, picking up scrap.Pullo testified that after working 1 day at the drive-in,Foreman Edwin Lorenz told him and Miller to report towork at the Burger King the nextmorning.When he arrivedat the jobsite,Walter Lorenzassignedhim to operating abackhoe todig a drainageditch.He protested that he hadnever operated such a machine, but Lorenzinsistedthat thework had to be done by someone. With Miller working in theditch, Pullo operated a backhoe all week and satisfactorilycompleted the job. Monday, May 27, was a holiday, but onMay 28, Pullo was back at the drive-in loading into a truckscrapsteelfrom a movie screen which was being demolished.The record shows that Mullar, from May 20 to May 29,worked at the drive-in picking up debris, cutting steel, sup-porting the movie screen with a torch with which he wasexperienced, and, on one day, standing over Edwin Lorenz,while he cut down the screen tower, in order to be able towarn him if the structure showed signs of collapsing. Duringthe same period, however, he also did a certain amount oftruckdriving. On May 20, he drove Kuropatwa's truck fromthe Company lot to the drive-in. On May 21, he hauled slagall day from one part of the drive-in to another, using thehi-lift to load the truck. On May 28, according Pullo andKuropatwa, he drove a truck at least part of the time.Kuropatwa worked at the drive-in from May 20 through28.Although he testified that he did no driving during thattime, the record shows that in addition to the considerableamount of ordinary labor he performed, he refused to drivehis truck to the drive-in on May 20 for personal reasons,drove a truck for 11-1/2 hours on May 21 at the drive-in job,and did some driving on May 22. During the period in ques-tion, he also operated earth moving equipment which he hadoperated before.'According to Pullo and Mullar, and the record bears themout, while they were doing laboring work at the drive-in orthe Burger King jobs from May 20 to the 29, four other newly7 Based on credited testimony of Edwin Lorenz, who was the foreman onthe job and who testified from memoryas well as on the basisof Kuropatwa'stimecard 474DECISIONSOF NATIONAL-LABORRELATIONS BOARDhired persons were driving trucks; namely,, Jack and JohnDelaney, James George, and David Hubbard.'On May 29, Pullo, Mullar, and Kuropatwa reported towork at the drive-in and asked Foreman Lorenz if there weregoing to beanydriving assignments for them that day. Ac-cording to Pullo, Lorenz replied that there would not be,because the men were going to have to work at the drive-inuntil the job ' was finished. Kuropatwa added that Lorenzindicated that there would be driving work for them "in thefuture."'Edwin Lorenz testified that he told the men thatthere was no driving work for them at the time, but therewould be later. Dissatisfied with Lorenz' response, the menleft the job. Pullo testified that he called Respondent's attor-ney and informed him that the men were on strike becauseof discrimination, and Mullar testified that they decided tostrike because they were doing laboring work and new em-ployees were driving trucks.e.Respondent's explanationfor the jobassignments fromMay 20toMay 29Walter and Edwin Lorenz testified that because of wetweather the drive-in job was behind schedule. During thewinter, the Company had trucked slag to the jobsite, but byMay 20 there was no more need or room for slag, and the nextmajor step would be trenching work for the wiring for thespeakers. Before the trenching work could begin, however, itwas necessary for the Company as general contractor to cleanup the area and demolish the old screen and concession build-ing. According to, Walter Lorenz, he assigned the men to thejobs in question based on his judgment of their qualificationsand his need. Edwin Lorenz testified without contradictionthat he requested that Mullar and Kuropatwa be assigned tohim at the drive-in because he had contracted for a trenchermachine, which can only be rented for 30 days, and hewanted them to run it and told them so on May 24. He saidneither employee raised an objection to his plan, and he ad-ded that Mullar had worked with him before on similar -as-signments.As indicated above, Pullo was transferred from the drive-injob to the Burger King site on May 21. Walter Lorenz ex-plained that he had been suddenly ordered by the restaurant'srepresentative to start the drainage work on the site becauseother contractors were ready for other construction. He im-mediately"assigned himself, Pullo, andMiller to the job,choosing Pullo, he said, because he had operated a backhoebefore.Mullar could also operate a backhoe, but he was leftat the drive-in to cut steel with a torch because he was ex-perienced in that work.Walter Lorenz conceded that other employees drovetrucks while Pullo, Kuropatwa, and Mullar were working atthe drive-in or Burger King from May 20 to 29, but he andEdwin Lorenz testified that Jack Delaney, who did the mostdriving, was the only employee who had a class 1 driver'slicense required to operate the dump truck, which was in use8 Jack Delaney was hired as a driver on May 16; Hubbard was hired onMay 20; John Delaney was hired on May 17; George was hired in early Mayand drove on May 20 and 21, but was terminated because he could not driveThe recordisunclearabout how much driving John Delaney did. JackDelaney and Hubbard are still employed as drivers9Mullar said that Lorenz replied that he did not know or wasnot sure.at the time because of its efficiency and load capacity. Theyalso testified without contradiction that newly hired em-ployee James George drove for only 2 days under WalterLorenz' supervision to see if he could qualify as a driver. Hewas found unqualified and discharged. Hubbard, anotherdriver, was hired on May 22, and Walter Lorenz testified thatHubbard drove with him so that he could gauge Hubbard'scompetence. Hubbard is still employed as a driver.Edwin and Walter Lorenz also testified without contradic-tion that the Delaneys also did laboring work "on an off' atthe drive-in during the period under consideration and thatHubbard did ordinary labor there for half a day. As statedearlier, there is no evidence in the record on how muchdriving Delaney Jr. did.f.Events after June 25Having left their jobs on May 29 under circumstanceswhich General Counsel contends amounted to a constructivedischarge, Pullo. Kuropatwa, and Mullar returned to workon June 27 after receiving letters from Respondent, datedJune 25, offering to "reemploy" them. It is General Counsel'scontention that the men have not been fully reinstated to theirformer positions because they all are working substantiallyless hours than during previous years.All three employees were assigned to driving trucks whenthey returned to work, but Mullar testified that although heused to put in 50 hours per week, after reemployment heaveraged only 30, because some days were short days andthere was no work for him on others. There is no clear evi-dence in the record regarding how Pullo's and Kuropatwa'shours of work after reinstatement compare with what theywere before May 29, but Pullo testified that Respondent haschanged its practice of providing work for employees regard-less of the weather. He said that in the past he reported towork at the Company's office each day and was given some-thing to do, like hauling slag, even if the weather were bad,but now employees are required to telephone Respotltient'soffice each morning, and if there is no work for them, theyare told not to report.Walter Lorenz testified that it has always been his policyto assign work as equally as possible among the availableemployees, and that he has continued to do so. Mr. and Mrs.Lorenz testified that Respondent had fewer jobs in the 1974season than it had in the past due in part to Mr. Lorenz'inability to bid on jobs because he had to work on the drive-injob when the employees left their jobs. With respect to Mul-lar's claim of reduced hours, Mr. Lorenz testified withoutcontradiction that Mullar has turned down overtime worksince May 29, because he goes to school at night, and that hehas also called in from time to time to advise that he cannotcome to work: Although, as indicated above, Pullo and Kuro-patwa made no specific claim about their hours being reducedwhen they testified, Mr. Lorenz testified that they, too, hadrefused to work overtime on occasion and, in Kuropatwa'scase, turned down Saturday work.In regard to the requirement that employees call in beforereporting to work, Mr. Lorenz testified without contradictionthat this had been the Company's policy for a number ofyears for economic reasons, but when he obtained the drive-injob, which was the largest contract he ever had, he permitted LORENZ & SONS, INC.employees to report to the jobsite because he knew that evenif the weather was bad he could still use them to haul slag tothe site for storage. Upon completion of the drive-in,lob, thispractice became economically unfeasible, and so he revertedto the earlier custom.-B. Analysis Additional Findings and ConclusionsMy findings that Walter Lorenz discharged Pullo, Mullar,Miller, Kuropatwa, and Bengert on May 13, 1974, after theypresented a contract proposal to him and told him they hadformed an independent union, compels the conclusion thatthey did not quit their employment but were terminated be-cause of their union and concerted activities, in violation ofSection 8(a)(3) and (1) of the Act, but I am not persuadedthat General Counsel has established by a preponderance ofthe evidence that Pullo, Mullar, and Kuropatwa were ille-gallly and constructively discharged onMay 29,followingtheir return to work on NL-iNl20, for the following reasons:Despite the lack of confidence I have already indicated IhaveinWalter Lorenz' testimony about having only "labor-ers" in his employ and no classification of "truckdriver,"Respondent is, nevertheless, a small enterprise engagedprimarily in paving parking lots and driveways, utilizing from6 to approximately 20 rank-and-file employees, depending onthe season and the number of jobs on hand. Consequently, itis understandable, and I so find, that employees are expectedto perform a variety of tasks, including ordinary labor and theoperation of earth moving machinery, even though some ofthem may spend most of their time driving trucks. Indeed,the record shows that in the past the alleged discnminateesperformed such work without complaint, and it must not belost sight of that even Respondent's "truckdrivers," like Pulloand the others, normally do laboring work in connection withtheir driving, for they help spread blacktop after they truckit to the jobsite. Therefore, the assignment of Pullo, Mullar,and Kuropatwa to clean up and other labor work at thedrive-in, and Pullo's subsequent transfer to the Burger Kingjob to operate a backhoe was not a -radical or even a majorchange in company practice, nor was the work any moreonerous, demeaning, disagreeable, or unsafe than what theemployees had done before.1°Other evidence relating to the assignments to the drive-inand the Burger King negates the inference that Respondentwas attempting to force the men to quit. They were not told,for example, that the assignments were permanent, or evenindefinite, but were in fact advised that they were to remainat the drive-in only until the particular tasks they were doingwere completed and then they would return to driving. More-over,Kuropatwa and Mullar actually did some driving dur-ing the period in question and Kuropatwa turned down onedriving assignment. In addition, other drivers did some labor-ing work at the drive-in as did one of Lorenz' sons, an indica-tion that the work was not as demeaning as contended.Respondent's explanation for its work assignments duringthe period in question also appears plausible. As found above,the drive-in job was running behind schedule and it was10Even if Pullo had never operated a backhoe before, as he testified, hehad operated other earth moving equipment in the past, and he successfullycompleted digging the ditch without incident.475necessary to concentrate on removing the old building andmovie screen and cleaning up the site so that trenching workcould begin. Pullo, Kuropatwa, and Mullar were availableand qualified to do the work. In Kuropatwa's and Mullar'scases, Edwin Lorenz credibly testified that he requested thatthey be assigned to him for good business reasons and whenhe explained the reason to them, they raised no objections. InPullo's case, Walter Lorenz' explanation that it was necessaryto assign employees immediately to the Burger King site tocomply with the customer's demand, and that Pullo wasqualified to do the work involved does not appear unreasona-ble. In regard to why newer employees were not employed atthe drive-in and the Burger King instead of Pullo, Kuro-patwa, and Mullar, Edwin and Walter Lorenz' testimony thatJack Delaney's services as a driver were essential because hewas the only driver holding a class 1 truckdriver's license wasconvincing and uncontradicted, and although the matter isnot free from doubt, I am not prepared to reject Respondent'stestimony that it had George and Hubbard driving undersupervision to determine whether they could qualify as truck-drivers.Moreover, Delaney and Hubbard worked as laborersat the drive-in for short periods and George lasted only 2 daysdriving a truck.For the reasons stated, based on the findings of fact moreextensively set forth above, I conclude that Respondent didnot constructively discharge Pullo, Kuropatwa, and Mullaron May 29, 1974, in violation of Section 8(a)(3) and (1) of theAct, as the complaint alleged."General Counsel also contends that evidence of events afterJune 25, 1974, when Pullo, Kuropatwa, and Mullar returnedto work for the second time in this dispute, shows that theynever have been fully reinstated to their former positions. Iconclude on the basis of the evidence previously set forth thatGeneral Counsel has not carried his burden of proof here.With respect to the number of hours worked, Respondent'stestimony that there was not as much work in August andSeptember of 1974 as there was in the past was not refuted,and the testimony that Pullo, Kuropatwa, and Mullar haveturned down overtime work remained uncontradicted. I alsofind on the basis of Walter Lorenz' uncontradicted testimonythat there actually has been no change in the policy aboutcalling in since it is the same as it was before the Companyobtained the drive-in job. When that job was begun it was nolonger necessary to call in because there was ample work forall, but since the completion of that job that is no longer, thecase, and the old policy has been restored for justifiablereasons."11 I have examined the cases cited by General Counsel and find themfactually distinguishable InDumas Brothers Manufacturing Company,Inc.,205 NLRB 919 (1973), for example, the transfers were permanent andto radically different positions in order, as found by the Board, to insulatethe employees from other employees. InPackerland Packing Company,Inc,203 NLRB 198 (1973), the assignments were also permanent andclearly made because the drivers had "honored the picket line," and theywere also to jobs "more physically exacting" than the men had performedin the past.12 I find nothing in Walter Lorenz' address to employees, in August 1974,about stopping too long for coffeebreaks, that shows continued animustoward the drivers because of their union activities. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, it shall be recommended that Respondentcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Although I have found that Respondent discriminatorilydischarged Pullo, Kuropatwa, Mullar, Bengert, and Miller,since they were all made whole for the time they lost as aresult of the discrimination against them, and since all re-ceived offers of reinstatement and, except for Bengert, ac-cepted them, the remedy will not include backpay or renewedoffers of reinstatement.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaning of the Act.2.The Union is a labor organization within themeaningof the Act.3.By discriminatorily discharging Gerald Mullar, MichaelPullo, Richard Miller, Stanley Kuropatwa, and Dennis Ben-gert, Respondent violated Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.5.Respondent did not constructively discharge MichaelPullo, Stanley Kuropatwa and Gerald Mullar on May 29,1974, in violation of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminatingagainst them because of their union or other concerted activi-ties.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-geed them in Section 7 of the Act.2.Take the following action necessary to effectuate thepolicies of the Act:(a) Post at its Lancaster, New York facility, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region3, shall, after being duly signed by Respondent, be postedimmediately upon receipt thereof in conspicuous places, in-cluding all places where notices to employees are customarilyposted, and be maintained by, ip for 60 consecutive days.Reasonable steps shall be taken'to insure that said notices arenot altered, defaced or covered by any other material.(b) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order shall, as providedin Sec.102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."